DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments filed on 12/28/2020 have been entered.  Claims 1, and 3-10 remain pending in the application.

Response to Arguments
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al (US 2012/0046746 A1) in view of Wilson-Wirth et al (US 2017/0156727 A1).


a graft material (Figure 7, item 10 “biological construct”) having first and second ends (Figure 7, first and second ends annotated below); 
a reinforcement material (Figure 7, item 30 “reinforcement material”) positioned on a first surface of the graft material adjacent to the first end of the graft material (Figure 7 (annotated below), 
the reinforcement material having a first end adjacent to the first end of the graft material and a second end remote from the first end of the graft material (Figure 7, annotated below);
and a reinforcement material/suture construct secured to the graft material (Figure 7, item 50 “suture”, secures reinforcement material 30 and graft material 10), 

    PNG
    media_image1.png
    905
    889
    media_image1.png
    Greyscale

the suture forming multiple loops along a length of the reinforcement material and the graft material (Figure 7, item 16a-b “whipstitched sections”, paragraph 0027, whipstitching creates multiple loops), 
each loop including a segment of the suture extending through the reinforcement material (Figure 7, shows the suture extending through the reinforcement material 30) and through the first surface of the graft material at a first position to a second surface of the graft material (Figure 7; Figure 8B is a second view which shows the suture extending through the first surface of the graft material to a second surface (below)), 

    PNG
    media_image2.png
    325
    370
    media_image2.png
    Greyscale

around a side portion of the graft material and through the reinforcement material and the first surface of the graft material at a position longitudinally spaced from the first position and exiting the second surface of the graft material (Figures 7 and 8B (above)), 
wherein at least one of the first and second suture tails freely extends from the first end of the graft material (Figure 7 (annotated below); Figure 8B).

    PNG
    media_image3.png
    305
    356
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    283
    410
    media_image4.png
    Greyscale


Konicek discloses the invention substantially as claimed.
	However, Konicek does not disclose wherein the reinforcement material/suture construct is formed from a monolithic suture having first and second suture tails extending from at least one end of the reinforcement material, the first and second suture tails forming multiple loops along a length of the reinforcement material and the graft material, each loop including a segment of the first and second suture tails extending through the reinforcement material and through the first surface of the graft material at a first position to a second surface of the graft material, around a side portion of the graft material and through the reinforcement material and the first surface of the graft material at a position longitudinally spaced from the first position and exiting the second surface of the graft material, 
	Wilson-Wirth teaches a reinforcement material/suture construct that may be may be coupled to tissue of a patient, or subject, in medical procedures including orthopedic procedures (see Wilson-Wirth, paragraph 0045) which is formed from a monolithic suture (see Wilson-Wirth, Figure 4, item 310; paragraph 0047) having first and second suture tails (see Wilson-Wirth, Figure 4, items 338 and 340) extending from at least one end of the reinforcement material (see Wilson-Wirth, Figure 4, item 334 “enlarged portion”), the first and second suture tails forming multiple loops along a length of the reinforcement material and the graft material, each loop including a segment of the first and second suture tails extending through the reinforcement material and through the first surface of the graft material at a first position to a second surface of the graft material, around a side portion of the graft material and through the reinforcement material and the first surface of the graft material at a position longitudinally spaced from the first position and exiting the second surface of the graft material (when the monolithic suture having first and second suture tails extending from at least one end of the reinforcement material taught by Wilson-Wirth is substituted for the reinforcement material/suture construct of Konicek the first and second suture tails would form multiple loops along a length of the reinforcement material and the graft material, each loop including a segment of the first and second suture tails extending through the reinforcement material through the first surface of the graft material at a first position to a second surface of the graft material, around a side portion of the graft material and through the reinforcement material and the first surface of the graft material at a position longitudinally spaced from the first position and exiting the second surface of the graft material), and wherein the reinforcement material is only formed from a portion of the suture (see Wilson-Wirth, paragraph 0047).  

Regarding claim 3, as set forth supra, the combination discloses wherein the suture comprises a first suture tail extending from the second end of the reinforcement material and a second suture tail extending from the first end of the reinforcement material (see Wilson-Wirth, Figure 4, suture tails 338 and 340 are extending from the first end and second end of the reinforcement material 334).  
Regarding claim 5, as set forth supra, the combination discloses further comprising: 
a second reinforcement material positioned on the first surface of the graft material adjacent to the second end of the graft material (see Konicek, Figure 7 (annotated below)), 
the second reinforcement material having a first end adjacent to the second end of the graft material and a second end remote from the second endof the graft material; and30Atty. Docket No.: 47062-504D0lUS (MIT5235USDIV1) of the graft material (see Konicek, Figure 7 (annotated below)); and
a second suture secured to the second reinforcement material and the graft material (see Konicek, Figure 7, item 50 “suture”; second suture illustrated in second reinforcement material),

    PNG
    media_image5.png
    818
    528
    media_image5.png
    Greyscale

the second suture forming multiple loops along a length of the second reinforcement material and the graft material (see Konicek, Figure 7, item 16a-b “whipstitched sections”, paragraph 0027, whipstitching creates multiple loops), 
each loop including a segment of the second suture extending through the second reinforcement material (see Konicek, Figure 7, shows the suture extending through the second reinforcement material 30) and through the first surface of the graft material at a third position to the second surface of the graft material (see Konicek, Figure 7; Figure 8B is a second view of Figure 7 which shows the suture extending through the first surface of the graft material to a second surface (below), this illustration represents the whipstitching pattern of both the first and second reinforcement material),

    PNG
    media_image2.png
    325
    370
    media_image2.png
    Greyscale

around a side portion of the graft material and through the second reinforcement material and the first surface of the graft material at a position longitudinally spaced from the third position and exiting the second surface of the graft material (see Konicek, Figures 7 and 8B (above)), 
the tissue repair construct having at least one loose second suture tail extending from the second end of the graft material (see Konicek, Figure 7 (annotated below); Figure 8B).

    PNG
    media_image6.png
    417
    298
    media_image6.png
    Greyscale





a graft material (Figure 7, item 10 “biological construct”) having first and second ends (Figure 7, first and second ends annotated below); 
and a reinforcement material/suture construct coupled to the graft material (Figure 7, item 50 “suture”, couples reinforcement material 30 and graft material 10), 
the reinforcement portion (Figure 7, item 30 “reinforcement material”) positioned on a first surface of the graft material adjacent to the first end of the graft material (Figure 7 (annotated below), 
the reinforcement portion having a first end adjacent to the first end of the graft material and a second end remote from the first end of the graft material (Figure 7, annotated below);

    PNG
    media_image1.png
    905
    889
    media_image1.png
    Greyscale

wherein the suture forms multiple loops that surround a length of the reinforcement portion and adjacent side portions of the graft material (Figure 7, item 16a-b “whipstitched sections”, paragraph 0027, whipstitching creates multiple loops), 
and wherein the tissue repair construct has at least one loose suture tail extending from the first end of the graft material (Figure 7 (annotated below); Figure 8B).

    PNG
    media_image3.png
    305
    356
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    283
    410
    media_image4.png
    Greyscale


Konicek discloses the invention substantially as claimed.
	However, Konicek does not disclose wherein the reinforcement material/suture construct is formed from a monolithic suture, the suture comprising a first terminal segment, a second terminal segment, and an intermediate segment coupled to each of the first terminal segment and the second terminal segment, the intermediate segment including a reinforcement portion that is flattened relative 
	Wilson-Wirth teaches a reinforcement material/suture construct that may be may be coupled to tissue of a patient, or subject, in medical procedures including orthopedic procedures (see Wilson-Wirth, paragraph 0045) which is formed from a monolithic suture (see Wilson-Wirth, Figure 4, item 310; paragraph 0047) the suture comprising a first terminal segment, a second terminal segment, (see Wilson-Wirth, Figure 4, items 338 and 340) and an intermediate segment coupled to each of the first terminal segment and the second terminal segment, (see Wilson-Wirth, Figure 4, item 334 “enlarged portion”), the intermediate segment including a reinforcement portion that is flattened relative to the first and second terminal segments (see Wilson-Wirth, paragraph 0047, Figure 1 of (US 2012/0059468 A1) is incorporated by reference, Figure 1 shows a reinforcement portion which is flattened relative to the first and second terminal segments), the reinforcement portion positioned on a first surface of the graft material adjacent to the first end of the graft material, the reinforcement portion having a first end adjacent to the first end of the graft material and a second end remote from the first end of the graft material, wherein the suture forms multiple loops that surround a length of the reinforcement portion and adjacent side portions of the graft material (when the monolithic suture with a flattened portion taught by Wilson-Wirth is substituted for the reinforcement material/suture construct of Konicek the reinforcement portion would be positioned on a first surface of the graft material adjacent to the first end of the graft material, the reinforcement portion having a first end adjacent to the first end of the graft material and a second end remote from the first end of the graft material, wherein the suture forms multiple loops that surround a length of the reinforcement portion and adjacent side portions of the graft material).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Konicek by providing a monolithic suture, the suture comprising a first terminal segment, a second terminal segment, and an intermediate segment coupled to each of the first terminal segment and the second terminal segment, the intermediate segment including a reinforcement portion that is flattened relative to the first and second terminal segments, the reinforcement portion positioned on a first surface of the graft material adjacent to the first end of the graft material, the reinforcement portion having a first end adjacent to the first end of the graft material and a second end remote from the first end of the graft material, wherein the suture forms multiple loops that surround a length of the reinforcement portion and adjacent side portions of the graft material as taught by Wilson-Wirth because this provides sufficient mechanical strength that is adequate to carry normal loads which allows the graft construct to regain original mechanical properties and mobility.  Furthermore, the results would be predictable.  Such modification would have comprised only the simple substitution of one known reinforcement material/suture construct for another to obtain no more than the predictable result of suturing a tissue construct to a graft; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	Regarding claim 8, as set forth supra, the combination discloses wherein the second terminal segment is coupled to a needle (see Wilson-Wirth, paragraph 0026, lines 9-11).  
	Regarding claim 9, as set forth supra, the combination discloses wherein a portion of the first terminal segment or the second terminal segment is passed through the reinforcement portion and the first surface of the graft material such that the portion extends from a second surface of the graft material, the second surface opposite the first surface (see Konicek, Figure 7; Figure 8B is a second view which shows the suture extending through the first surface of the graft material to a second surface (below), when the reinforcement material/suture construct of Wilson-Wirth is residing in combination with Konicek the first or second terminal segment is passed through the reinforcement portion and the first surface of the graft material such that the portion extends from a second surface of the graft material, the surface opposite the first surface).  
	Regarding claim 10, as set forth supra, the combination discloses wherein the intermediate segment (see Wilson-Wirth, Figure 4, item 334) is disposed between the first terminal segment and the second terminal segment (see Wilson-Wirth, Figure 4, items 338 and 340; paragraph 0047).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Konicek et al (US 2012/0046746 A1) in view of Wilson-Wirth et al (US 2017/0156727 A1) as applied to claim 6, and further in view of Grafton (EP 1530976).

Regarding claim 7, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein the reinforcement portion comprises alternating hollow portions and flat portions.  
Grafton teaches wherein the reinforcement portion comprises alternating hollow portions and flat portions (see Grafton, paragraph 0007).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing a reinforcement portion which comprises alternating hollow portions and flat portion as taught by Grafton because this provides a high strength suture construct.  Furthermore, the results would be predictable.  Such modification would have comprised . 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774